                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KERRY L. STEVENSON,

        Plaintiff,
                                                  Case No. 17-cv-490-wmc
   v.

KARL M. HOFFMAN,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Karl M. Hoffman dismissing this case.




        /s/                                                8/26/2019
        Peter Oppeneer, Clerk of Court                     Date
